ACCEPTED
                                                                     01-14-00707-CV
                                                          FIRST COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                                                                9/15/2015 1:50:28 PM
                                                               CHRISTOPHER PRINE
                                                                              CLERK
                No. 01-14-00707-CV

                       IN THE
                                                     FILED IN
                                              1st COURT OF APPEALS
              1st COURT OF APPEALS                HOUSTON, TEXAS
                                              9/15/2015 1:50:28 PM
               at HOUSTON, TEXAS              CHRISTOPHER A. PRINE
                                                      Clerk



      MARINECORP INTERNATIONAL, LTD.
                 Appellant,
                          V.
       THE CHOPPER GROUP, LLC, ET AL.,
                 Appellee.


   Appealed from the 80th Judicial District Court of
Harris County, Texas, Trial Court Cause No. 2012-23983



    APPELLANT'S MOTION TO REINSTATE


                         THE STROTHER LAW FIRM
                         Macon D. Strother
                         Texas Bar No. 19420000
                         4306 Yoakum Blvd, Suite 560
                         Houston, Texas 77006
                         Tel. (713) 557-9238
                         mstrother@strotherlawfirm.com
                         ATTORNEY FOR APPELLANT,
                         MARTNECORP INTERNATIONAL, LTD.
                                      No. 01-14-00707-CV

MAR[NECORP INTERNATIONAL,.LTD.,                      §       IN THE FIRST
Appellant,                                           §
                                                     §
VS.                                                  §       COURT OF APPEALS
                                                     §
THE CHOPPER GROUP, LLC, ET AL.,                      §
Appellee.                                            §       HOUSTON, TEXAS

                    APPELLANT'S MOTION TO REINSTATE


       Appellant, Marinecorp International, Ltd. is prepared to file its Appellate Brief.

Appellant accordingly asks the Court to remove this matter from abatement status and reinstate

so that Appellant may move forward with filing its brief.

                                            PRAYER

       For these reasons Appellant asks the Court to reinstate this matter.

                                              Respectfully submitted,

                                              THE STROTHER LAW FIRM



                                                            001
                                              MACON D. STROTHER
                                              State Bar of Texas #19420000
                                              4306 Yoakum Blvd., Suite 560
                                              Houston, Texas 77006
                                              (713) 557-9238
                                              mstrother@strotherlawfirm.com
                                              ATTORNEY FOR APPELLANT, MARINECORP
                                              INTERNATIONAL, LTD.
                                     Certificate of Service

       As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), (e), I certify that
on September 15, 2015, I served a copy of Appellant's Motion to Reinstate to the attorneys listed
below by electronic service, and that the electronic transmissions were reported as complete. My
email address is mstrother@strotherlawfirm.com .

                                       Mr. Brock C. Akers
                                         The Akers Firm
                                 3401 Allen Parkway, Suite 101
                                      Houston, Texas 77019
                     Telephone 713-877-2500          Facsimile 713-583-8662
                                   Email bca@akersfirm.com
                       Attorney for ifppellees, The Chopper Group, LLC;
                        Backwoods Country Club, LLC; and Tony Miller


                                    Mr. Stephen R. Cochell
                                  The Cochell Law Firm, P.C.
                               5555 West Loop South, Ste. 200
                                     Bellaire, Texas 77401
                     Telephone 832-767-1065         Facsimile 832-767-1686
                                  Email srcoche11gmail.com
                               Attorney for Appellee Kyle Tones




               LIM
                                     personal delivery

                                     mail

                                     commercial delivery service

                                      fax

                               X email




                                      MACON D. STROTHER